6/3/2020
      Case                                          eCaseView
                9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 1 of 30




     CASE NUMBER: 50-2019-CA-011441-XXXX-MB
     CASE STYLE: GAVILANES, ROSENDO V WALMART INC



      Dockets & Documents



   Public =                                                       VOR =                     In Process =
                                                                                         Page Size: 25

            Docket        Effective        Description
            Number        Date

            1             09/04/2019       CIVIL COVER SHEET

            2             09/04/2019       ~~CORRECT AND RESUBMIT SUMMONS NOT ISSUED DID NOT ISSUE;
                                           PLEASE CLARIFY DEFENDANT SEPARATE FROM RA

            3             09/04/2019       COMPLAINT

            4             09/04/2019       NOTICE OF EMAIL DESIGNATION

            5             09/04/2019       NOTICE OF FILING INTERROGS

            6             09/04/2019       REQUEST TO PRODUCE

            7             09/10/2019       DIVISION ASSIGNMENT

            8             09/10/2019       PAID $411.00 ON RECEIPT 3320476

            10            01/17/2020       SUMMONS ISSUED

            9             01/21/2020       ORDER DIRECTING SERVICE

            11            02/10/2020       MOTION FOR EXTENSION OF TIME

            12            02/10/2020       COMPLAINT

            13            04/07/2020       NOTICE OF HEARING

            14            05/12/2020       AGREED ORDER DHAFELE DTD 5/12/20 ON PLTS MOTION FOR
                                           EXTENSION OF TIME TO SERVE DFT WALMART INC- GRANTED

            15            05/19/2020       SERVICE RETURNED (NUMBERED)

            16            06/01/2020       ANSWER & AFFIRMATIVE DEFENSES

https://applications.mypalmbeachclerk.com/eCaseView/search.aspx                                            1/2
6/3/2020
      Case                                        eCaseView
              9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 2 of 30




https://applications.mypalmbeachclerk.com/eCaseView/search.aspx                               2/2
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 3 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 4 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 5 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 6 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 7 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 8 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 9 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 10 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 11 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 12 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 13 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 14 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 15 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 16 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 17 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 18 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 19 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 20 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 21 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 22 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 23 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 24 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 25 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 26 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 27 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 28 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 29 of 30
Case 9:20-cv-80896-DMM Document 1-1 Entered on FLSD Docket 06/04/2020 Page 30 of 30
